Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James O. Gibson and Teri Gibson appeal the district court’s orders denying the Gib-sons leave to amend their responses to the Appellees’ requests for admissions and granting summary judgment against the Gibsons in their action seeking to prevent the Appellees from foreclosing on their property. We have reviewed the record and find no reversible error. In particular, we reject the Gibsons’ assertion that our holding in Horvath v. Bank of New York, N.A., 641 F.3d 617 (4th Cir.2011), precludes entry of summary judgment in favor of the Appellees and requires summary judgment in the Gibsons’ favor. Accordingly, we affirm the judgment of the district court. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.